I cannot subscribe to the view of the majority that "the Bank of Pax was charged with knowledge from the record of the plaintiff's claim." The only information as to claimants of the two West notes imparted by the record itself, was that the original payee was L. S. Tully; that as vice-president of the Bank of Mount Hope, he executed for it a release of the West deed of trust; and that the release recited that his bank wasthe holder and owner of both notes. The recital did not affect the security of the actual holder of one of the notes. But when it is recalled how largely the business world relies upon the statements of reputable business concerns, it seems to me that the Bank of Pax should not be charged with lack of good faith in accepting the statement under seal of a neighboring bank, at that time in good standing.
In Scriptural phrase, the Oak Hill Bank would reap that itdid not sow, an austere practice. Equity does not usually favor austerity.
Judge Litz joins in this dissent.